                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          PUNEET K. GARG, ESQ.
                     3    Nevada Bar No. 9811
                          CHARLES J. LEE, ESQ.
                     4    Nevada Bar No. 13523
                          3145 St. Rose Parkway, Suite 230
                     5    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     6    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     7
                          Counsel for Defendants
                     8
                                                        UNITED STATES DISTRICT COURT
                     9
                                                               DISTRICT OF NEVADA
                   10

                   11     DANNY EISENBERG,                                    CASE NO.:       2:19-cv-00439-JCM-CWH

                   12                            Plaintiff,
                                                                              STIPULATION AND [PROPOSED]
                   13     vs.                                                 ORDER TO EXTEND TIME FOR
                                                                              DEFENDANTS TO RESPOND TO
                   14     J. PAUL WIESNER & ASSOCIATES,                       PLAINTIFFS’ FIRST AMENDED
                          CHARTERED, a Nevada Professional                    COMPLAINT
                   15     Corporation, doing business as RADIOLOGY
                          ASSOCIATES OF NEVADA; and PUEBLO                    [FIRST REQUEST]
                   16     MEDICAL IMAGING, LLC, a Nevada limited
                          liability company,
                   17
                                                 Defendants.
                   18

                   19            The parties, by and through their counsel of record, hereby stipulate and agree that

                   20     Defendants’ time to answer or otherwise respond to Plaintiff’s First Amended Complaint (ECF

                   21     No. 5) shall be extended up to and including May 15, 2019. This is the first request for an extension

                   22     of this deadline. It is sought in good faith and not made for the purposes of delay but to allow

                   23     counsel sufficient time to determine whether the proper entities are included as defendants or

                   24     whether dismissal is appropriate of one of them. The extension is also sought based on excusable

                   25     neglect in that defendants provided undersigned defense counsel with the date they believed they

                   26     were served, April 10, 2019, based on communications from their registered agent, which would

                   27     make the response deadline May 1, 2019, but defense counsel learned today that the service date

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                     1    was April 5, 2019, which made the response date April 26, 2019.

                     2     Dated this 29th day of April, 2019.            Dated this 29th day of April, 2019.

                     3     GARG GOLDEN LAW FIRM                           LAW OFFICES OF ROBERT P. SPRETNAK

                     4
                                                                          By /s/ Robert P. Spretnak
                     5     By /s/ Anthony B. Golden                         ROBERT P. SPRETNAK, ESQ.
                             ANTHONY B. GOLDEN, ESQ.                        8275 S. Eastern Avenue, Suite 200
                     6       3145 St. Rose Parkway, Suite 230               Las Vegas, Nevada 89123
                             Henderson, Nevada 89052                        (702) 454-4900
                     7       (702) 850-0202
                                                                               Counsel for Plaintiff
                     8        Counsel for Defendants

                     9
                   10
                                                                    ORDER
                   11
                                                                               IT IS SO ORDERED.
                   12

                   13

                   14

                   15                                                          UNITED STATES MAGISTRATE JUDGE

                   16
                                                                               DATE: April 30, 2019
                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                      2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
